37 So.3d 369 (2010)
Bernidine VALENTINE and Anthony Valentine, Appellant,
v.
COUNTRYWIDE HOME LOANS, INC., Appellee.
No. 5D09-239.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Bernidine Valentine and Anthony Valentine, Spring Hill, pro se.
Erin M. Berger, of Florida Default Law Group, P.L., Tampa, for Appellee.
PER CURIAM.
Bernidine and Anthony Valentine appeal an adverse summary judgment in favor of Countrywide Home Loans, Inc., foreclosing a mortgage. The Valentines also appeal the dismissal without prejudice of their amended counterclaim against Countrywide. We affirm the final judgment of foreclosure without further comment. We lack jurisdiction to review the order dismissing the Valentines' amended counterclaim as they were given leave to amend. See Jim Macon Bldg. Contractors, Inc. v. Lake County, 763 So.2d 1223 (Fla. 5th DCA 2000).
AFFIRMED IN PART; DISMISSED IN PART.
ORFINGER, TORPY and JACOBUS, JJ., concur.